DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1. Applicant’s arguments and amendments filed on 2/15/2021 have been entered.
2. Claims 4, 7 and 9 have been amended.
3. The objections to claims 4, 7 and 9 are withdrawn in view of Applicants amendments to the claims.
4. The ODP rejection is withdrawn in view of Applicant filing a TD (approved on 2/25/2021).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 remains rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends for reasons of record in the Non-Final Rejection mailed on 2/12/2021 (and repeated below).  
Claim 5 depends from claim 2 is recites “the transgene comprises the constant region gene”. However, claim 2 already recites in line 1 “the transgene comprises” and in line 5 recites . 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments
Applicants Arguments
Applicants argue in amendment that claim 2 recites that the transgene comprises in operable linkage from 5’ to 3’ a gene segment encoding a human variable heavy (VH) polypeptide, a gene segment encoding a human diversity heavy (DEI) polypeptide, a gene segment encoding a human joining heavy (JH) polypeptide. Contrary to the Examiner’s assertions, claim 2 does not recite that the transgene comprises a constant region gene. Rather, claim 2 recites that the gene segments encoding the VH, JH and DH polypeptides are operably linked to a constant region gene. A person skilled in the art reading claim 2 would understand that the constant region gene of claim 2 is merely operably linked to the gene segments encoding the VH, JH and DH polypeptides and, therefore, could, inter alia, be on the same transgene, on a different transgene, or may comprise endogenous constant region gene exons. Claim 5, therefore, further limits the transgene of claim 2 by reciting that the transgene comprises the constant region gene.
Examiner’s Response
While Applicants arguments have been fully considered they are not found persuasive. The claimed invention to drawn to a mouse whose “genome comprises a transgene, wherein the transgene comprises….” Claim 2 sets forth structural elements of the transgene, gene segments 
Thus for the reasons above and of record the rejection is maintained. 

Conclusion
Claims 2-4 and 6-19 are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. MONTANARI whose telephone number is (571)272-3108.  The examiner can normally be reached on Mon-Thurs 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 1-571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
David A. Montanari
AU 1632

/Thaian N. Ton/Primary Examiner, Art Unit 1632